Citation Nr: 1444769	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for bilateral arm tendonitis. 

4.  Entitlement to service connection for bilateral wrist and hand arthritis. 
 
5.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

6.  Entitlement to service connection for bilateral knee disorder. 

7.  Entitlement to an evaluation in excess of 10 percent for benign essential tremors. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1978 to October 1990, and she had additional service in the Army Reserves. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Cleveland, Ohio (RO), which in pertinent part, denied the benefits sought on appeal. 

In July 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Notably, the hearing transcript demonstrates that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for bilateral knee disorder, bilateral arthritis of wrists and hands, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome because the evidence of record failed to demonstrate her current diagnosis was incurred or related to her period of service, to include as proximately due to her service-connected disability.  The Veteran was notified of this decision the following month, but she did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's March 2006 rating decision relates to an unestablished fact (a favorable medical nexus to service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

4.  In a March 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral knee disorder because the evidence of record failed to demonstrate a current knee disorder that was incurred or related to her period of service.  The Veteran was notified of this decision the following month, but she did not appeal this decision.

5.  The additional evidence associated with the claims folder subsequent to the RO's September 2008 rating decision relates to an unestablished fact (a favorable medical nexus to service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

6.  The competent evidence of record does not show a current diagnosis of tendonitis involving either of the Veteran's arms. 

7.  Throughout the entire period under appeal, the Veteran's disability due to benign essential tremors has been manifested by no more than severe involuntary shaking during periods of flare-ups, and with full arm and grip strength shown throughout.   


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied the claim of service connection for a bilateral carpal tunnel syndrome became final; and since then, new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

2.  The March 2006 rating decision that denied the claim of service connection for a bilateral knee disorder became final; and since then, new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The criteria for entitlement to service connection for bilateral tendonitis in the arms have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for entitlement to an evaluation of 30 percent, and not higher, for benign essential tremors, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.27, 4.124a, Diagnostic Code 8103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).    

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant, which information and evidence VA will seek to provide, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the record demonstrates that the Veteran was provided with sufficient notice regarding her previously denied claims, and given the favorable decision below to reopen the previously denied claim, no additional notice is required. 

With respect to the increased rating and service connection claims, prior to the October 2010 RO decision in the matter, VA sent a notice letter to the Veteran in January 2010 in which she was informed about what evidence is required to substantiate the claims and what her and VA's respective duties for obtaining evidence.  VA also informed the Veteran on how it determines the effective date for the award of benefits if service connection is to be awarded consistent with the holding in Dingess.  The elements of the claims and the evidence needed to support the claims were also addressed during the July 2013 hearing.

On review of the claim file, it appears that the Veteran has been provided with sufficient notification, and she has been given every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.  

As to VA's duty to assist the appellant with the obtaining evidence necessary to substantiate a claim, under 38 U.S.C.A. § 5103A, in this case VA has associated with the record copies of the Veteran's service treatment records, identified post-service medical records, the reports of VA examinations, and various statements submitted by the Veteran, her friend and her son.   There is no indication from the claims file of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

VA has afforded the Veteran with VA examinations in March 2010, September 2010 and February 2013 in conjunction with her claims.  In each of these examination reports, the VA examiner recorded the Veteran's reported history as well as clinical findings from the examination, and provided an opinion regarding the severity of the Veteran's service-connected benign essential tremors.  Also, in the September 2010 VA examination report, the VA examiner specifically concluded that there were no current medical findings to support a current diagnosis of tendonitis in the Veteran's arms.  The Board finds that the examination reports contain sufficient evidence for adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from an adjudication of the matter on appeal.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).




2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for bilateral knee disorder and bilateral carpal tunnel syndrome.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen her claims for entitlement to service connection for bilateral knee disorder and bilateral carpal tunnel syndrome.  The Veteran's claims were originally denied in a March 2006 rating decision, because there was no evidence of current diagnosis for bilateral knee disorder and there was no evidence that bilateral carpal tunnel syndrome was related to her period of service, to include as secondary to service-connected benign essential tremors. The Veteran was notified of the denial of her claims a month later, but she did not appeal within a year of that decision.  The March 2006 rating decision is final.  38 C.F.R. § 20.1103.  

At the time of the 2006 rating decision, the evidence of record included the Veteran's service treatment records, post-service VA and private treatment records, and a November 1992 VA general medical report as well as statements from the Veteran in support of her claim. 

The service treatment records did not show complaints, treatment, or diagnosis of bilateral carpal tunnel syndrome. The service treatment records do show complaints of hand and wrist symptoms, but those symptoms were attributed to diagnosis of benign essential tremors. A July 1990 service treatment record shows that the Veteran presented with complaints of bilateral knee pain for the past two weeks, and clinical evidence revealed findings of painful motion.  However, the Veteran denied any knee problems on a March 1992 report of medical history.  The November 1992 VA general medical examination report shows objective findings of left knee problems and a history of multiple left knee surgeries, but no current diagnosis was provided.  Post-service private treatment records show that the Veteran was diagnosed with moderate to severe bilateral carpal tunnel syndrome in January 1994, and subsequent treatment records continue to show treatment for bilateral carpal tunnel syndrome.    

The additional evidence received since the March 2006 rating decision includes VA treatment records, the report of a September 2010 VA examination, as well as the Veteran's testimony during the July 2013 Board hearing.  The additional VA treatment records show that the Veteran has current diagnosis of arthritis in both of her knees.  While the September 2010 VA examiner opined that the Veteran's bilateral carpal tunnel syndrome was not proximately caused or aggravated by her service-connected benign essential tremors, the Veteran has testified that her treating primary care physician has informed her that her benign essential tremors disability has permanently aggravated her bilateral carpal tunnel syndrome.  Notably, the Veteran's testimony is presumed credible, although not its weight, for the consideration of new and material evidence claims.  See Justus, supra. 

The additional evidence shows that the Veteran has current diagnosis of arthritis in her knees, and her testimony provides a possible medical link between her bilateral carpal tunnel syndrome and her service-connected disability.  This evidence was not previously of record at the time of the March 2006 rating decision.  As such, the additional evidence received since the RO's 2006 relate to unestablished facts and that are necessary to substantiate the claims.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection of bilateral knee disorder and bilateral carpal tunnel syndrome are reopened.  38 C.F.R. § 3.156.  For the reasons described below, however, a remand is needed with regard to these issues.




3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for tendonitis of the arms.  She contends that she has tendonitis in her arms that are proximately due to her service-connected benign essential tremors.  She also indicated that her symptoms had an onset during her period of service.  See July 2013 Board hearing transcript. 

The service treatment records do not show that the Veteran was diagnosed with or treated for tendonitis in her arm.  The record does show complaints of arm-related symptoms that were attributed to her benign essential tremors.  Post-service treatment records show she was treated for tendonitis in her right thumb in June 2004 and treated for tendonitis in her right wrist in October 2004.  However, these records do not indicate that the Veteran's conditions were chronic in nature. 

The Veteran underwent a VA examination in September 2010 in conjunction with her claim for service connection.  In the examination report the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation, but the VA examiner found that there was no current medical evidence of tendonitis in her arms to support a current diagnosis.  Rather, the VA examiner noted that she had a history of tendonitis, but tendonitis had resolved.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in her claim, the most competent medical evidence of record does not show that the Veteran has a current diagnosis of tendonitis in her arms.  Although she believes that the symptoms in her arms associated with radiating pain are caused by tendonitis, the medical evidence does not support that diagnosis.  Notably, the record does not show that the Veteran has the medical expertise for diagnosing tendonitis, given that she has not been shown to have medical training or credentials.  Indeed, the September 2010 VA examiner considered the Veteran's reported medical history, but the VA examiner concluded that there were no objective findings of tendonitis in either arm.  Instead, the VA examiner noted that the Veteran had a previous history of tendonitis in 2004, but it had resolved.  The history from 2004 significantly predates the 2010 claim.

There is no current diagnosis of tendonitis in either arm during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  See Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any tendonitis disability involving her arms at any time during the course of the appeal period.  

In the absence of a current diagnosis of tendonitis involving the arms at any point during the period under appeal, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, the benefits sought on appeal are denied.

4.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation (38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

The Veteran's service treatment records show that she was diagnosed with benign essential tremors during her period of service.  The RO awarded service connection for benign essential tremors in a September 1993 rating decision and assigned a 10 percent rating under hyphenated Diagnostic Code 8199-8103.  The disability is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8199-8103, indicated an unlisted disability, rated by analogy to convulsive tics.  Under such Diagnostic Code 8103, mild convulsive tics are zero percent disabling, moderate convulsive tics are 10 percent disabling, and severe convulsive tics are evaluated as 
30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  38 C.F.R. § 4.124a, Diagnostic Code 8103.

The Board observes that words such as "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Here, upon review of the evidence, the Board finds that the criteria for an evaluation of 30 percent, the maximum available schedular evaluation, for bilateral essential tremors have been met.  In this respect, the Board notes that a review of the Veteran's VA neurologic consultation treatment records through the entire period under appeal have consistently shown that her tremors have been described as "moderate" but "can be severe under stressful situations." See VA neurology consultation reports dated in July 2009, February 2010, October 2010, April 2011, and July 2012.  These records also show that the Veteran's tremors have not responded very well to her medication and her medication has been increased during the period under appeal.  See April 2011 VA neurology consultation report.  In addition, the Veteran has credibly stated that her tremors cause her hands to shake uncontrollably and affects her ability to hold objectives during severe flare-ups which occur regularly.  See the report of a March 2010 VA examination as well as July 2013 Board hearing transcript, page 3.  Given the credible medical and lay evidence regarding the severity and frequency of the Veteran's tremors during flare-ups, the Board finds that her disability more closely approximates a 30 percent rating as warranted for severe convulsive tics under Diagnostic Code 8103.  See 38 C.F.R. § 4.124a. 

The Board acknowledges that in all three VA examination reports, the VA examiners concluded that the Veteran's benign essential tremors were less than severe in severity.  Notably, the March 2010 VA examiner concluded that her tremors were mild in nature, and both the September 2010 and February 2013 VA examiners indicated that her tremors were only moderate in nature.  Also, none of the VA examination reports show clinical findings of any impairment of the Veteran's hand or arm muscles.  That being said, the Board cannot ignore the consistent clinical evidence shown in the VA treatment records as well as the lay statements regarding the severity and frequency of the flare-ups of the Veteran's benign essential tremor disability. 
 
Moreover, the record has demonstrated the deleterious effects of the tremors on the Veteran's fine motor skills.  The Board has also not overlooked the statements and the testimony of the Veteran as well as her co-worker's statements regarding the impact of the tremors on the Veteran's ability to handle objects.  The Veteran and her co-worker are competent to report on factual matters of which she has first-hand knowledge, e.g. neurologic symptomatology including shaking of her hands.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Their statements are also found to be credible.

Accordingly, the criteria for an evaluation of 30 percent, the maximum available schedular evaluation, for essential tremors have been met.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  The Board notes further that a staged rating is not appropriate in this case.  The VA treatment records and lay statements have demonstrated a relative consistency in the Veteran's symptomatology, and she has demonstrated severe symptoms during flare-ups for the entire period on appeal.  See Hart, supra.

Extraschedular Considerations

An extraschedular disability rating is warranted based upon a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the veteran's level of disability and symptomatology, the Board must determine whether the disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the lay and medical evidence of record shows that the Veteran's tremor disability makes it difficult for her to hold objects during period of flare-ups; however, the evidence of record does not show that the Veteran's tremors have caused any musculosketal impairment.  Moreover, the evidence suggests that the Veteran's tremors are severe during period of significant stress and not constant in nature.  Rather, the Veteran's tremor disability was evaluated as no more than moderate in nature most of the time.  The Board finds that the criteria associated with the 30 percent rating for convulsive tics adequately addresses the Veteran's tremor disability.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether the matter of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran reported at her hearing that she was presently working as a package handler.  While she had consistently asserted that her disability affects her ability to work, at no point during the period under appeal has the Veteran asserted, or the medical evidence shown, that her tremor disability prevents her from working.  Accordingly, a claim for TDIU has not been raised by the record. 


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for bilateral carpal tunnel syndrome is reopened. 

New and material evidence has been received, and the claim for entitlement to service connection for bilateral knee disorder is reopened. 

Entitlement to service connection for bilateral tendonitis in the arms is denied. 

Entitlement to an evaluation of 30 percent, and not higher, for benign essential tremors, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for bilateral knee disorder, bilateral carpal tunnel syndrome as well as arthritis in the wrists and hands.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, the Board finds that additional VA medical opinions are needed. 


Bilateral Knee Disorder 

As discussed above, the record now demonstrates that the Veteran has current diagnosis of arthritis in her knees.  She contends that her current knee disorders are related to her period of service.  A review of her service treatment records show that she sought complaints of bilateral knee pain in July 1990 prior to her separation from service as well as at the time of a November 1992 VA general medical examination only two years after her separation from service.  Notably, the November 1992 VA examination report also shows objective abnormalities in the left knee, to include findings of residual arthroscopy surgery scars.  However, it is unclear if and when the Veteran underwent surgery on her left knee since she has subsequently denied any surgeries except for those surgeries involving her wrists.  Given the close proximity of the objective left knee findings as well as the continuity of complaints of bilateral knee problems, the Board finds that a VA medical opinion is needed to address the etiology of the Veteran's bilateral knee disorder. 

Bilateral Carpal Tunnel Syndrome and Arthritis of the Wrists and Hands

The competent medical evidence shows that the Veteran has current diagnoses of bilateral carpal tunnel syndrome and arthritis in her wrists.  See the September 2010 VA examination report.  Notably, a VA medical opinion has been sought to address whether the Veteran's current diagnosed bilateral carpal tunnel syndrome and arthritis of the wrists is proximately due to her service-connected benign essential tremors.  However, a VA medical opinion has not yet been obtained that addresses the question of direct service connection.  

In this regard, the Veteran has consistently asserted that she first experienced symptoms of tingling and numbness in her wrists during her period of service; however, service treatment records primarily discuss findings associated with her diagnosis of benign essential tremors.  Post-service private treatment records show that she was assessed with moderate to severe bilateral carpal tunnel syndrome, worse in right wrist than left wrist as early as January 1994, which comes only three years after her separation from service.  A 1996 private EMG confirmed findings of bilateral carpal tunnel syndrome.  Given the Veteran's reports of onset of symptoms as well as the medical evidence of significant degree of bilateral carpal tunnel syndrome only three years after her separation from service, the Board finds that a VA medical opinion is required to address whether the Veteran's current bilateral carpal tunnel syndrome had an onset during her period of service or is otherwise directly related to her period of service.

Given the Veteran's contentions that her arthritis of the wrists and hands are secondary to her other disorders involving her wrists, the claim is inextricably intertwined with the service connection claim for bilateral carpal tunnel syndrome.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records, as well as update the claims folder with her VA treatment records since 2012. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

2. Arrange for the Veteran to undergo a VA medical examination to determine the nature and etiology of her claimed left and right knee disorders, bilateral carpal tunnel syndrome, and arthritis of the wrists and hands.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Based on a review of the record, the VA examiner should provide opinions as to the following: 

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current diagnosed left and right knee disorders are related to her period of service, to include in-service treatment for bilateral knee pain?  In doing so, the VA examiner should consider the findings from the November 1992 VA general medical examination as well as the Veteran's lay statements regarding continuity of symptomatology.

B) Is it at least as likely as not that the Veteran's bilateral carpal tunnel syndrome had an onset during her period of service, or is otherwise related to her period of service.  In doing so, the VA examiner should specifically comment on the medical evidence of moderate to severe bilateral carpal tunnel syndrome shown in January 1994 as well as the Veteran's contentions that her symptoms in service mark the onset of her bilateral carpal tunnel syndrome?  

C) Is it at least as likely as not that the Veteran's arthritis of the wrists and hands is proximately caused or aggravated (permanently worsened) by her bilateral carpal tunnel syndrome?  

D)  Is it at least as likely as not that the Veteran's bilateral carpal tunnel syndrome and arthritis of the wrists and hands is proximately caused or aggravated (permanently worsened) by her service-connected benign essential tremors?  

If aggravation is shown, the examiner should attempt to identify the baseline level of severity of the bilateral carpal tunnel syndrome and/or arthritis before the onset of aggravation.

The examiner should provide a rationale for any the opinions expressed in the examination report.  

3. After ensuring that the requested actions are completed, the RO/AMC should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO/AMC must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


